Order entered December 30, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01523-CR

                             MARTIN ROBELES JIMENEZ, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 382nd Judicial District Court
                                      Rockwall County, Texas
                                 Trial Court Cause No. 2-13-378

                                             ORDER
        The Court GRANTS court reporter Mary Ann Gilbert’s December 21, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Gilbert to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE